DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “117” has been used to designate both a power charge and a long cylinder.  
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 122.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a piston 110 to move in a first axial direction along with cylinder 117 (wherein 110 and 117 are attached to one another, and the movement is from the generated gas), does not reasonably provide enablement for moving a piston disposed within the cylinder 117 (emphasis added).  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims. The piston 110 is only shown as moving within cylinder 102.  However, cylinder 102 does not move in the axial direction with the generate gas.  In fact, cylinder 102 cannot be moved in the axial direction because it is coupled to head 103, which is coupled to mandrel 106 with a set screw 114.  Therefore, the claim language of moving the piston within the cylinder, while also moving the cylinder in the same direction with the same gas, does not appear possible or supported by the disclosure, as originally filed.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 4-10, 12-17, and 20 is/are rejected under 35 U.S.C. 102a1 as being anticipated by US RE25846 to Campbell.
Regarding claims 1 and 9, as best understood with respect to the 112 rejection above, Campbell discloses a method for setting a plug in a borehole comprising: 
activating a firing head 75 within a setting tool 76; 
starting a gas pressure generating chemical reaction (col. 4, lines 47-53);
pressurizing a chamber 60 located within a cylinder 55 with the generated gas pressure; 
moving a piston 54 disposed within the cylinder in a first axial direction with the generated gas;
controlling the rate of piston movement by metering a fluid between two chambers (the fluid is metered through the small ports 59 from chamber 51 to chamber 60);
expanding a seal 26 radially against an inner wall of a borehole casing C; 
separating the seal from the setting tool (fig. 3; shear screws 74 have been sheared); 
relieving the gas pressure in the chamber when the moving piston travels a predetermined linear distance (figs. 1-3; col. 5, lines 66-70).
Regarding claims 2, 7, 10, and 15, the method as in claims 1 and 9 further comprising placing a setting tool in a borehole at a predetermined location for installing a bridge plug (figs. 1-2; col. 1, lines 65-68).
Regarding claims 4 and 12, the method as in claims 1 and 9 further comprising equalizing pressure of a first quantity of gas within the setting tool with the wellbore pressure by moving the piston the predetermined linear distance in the first axial direction (col. 6, lines 3-16; col. 4, lines 51-68).
Regarding claims 5 and 13, the method as in claims 1 and 9 wherein separating includes shearing a shear stud 74 coupled between a setting tool and a radially expanded seal (fig. 3).
Regarding claims 6 and 14, the method as in claims 1 and 9 further comprising removing the setting tool from the borehole after setting a bridge plug (col. 5, lines 54-60).
Regarding claims 8 and 16, the method as in claims 1 and 9 wherein the radially expanded seal is a packer (col. 2, lines 49-50).
Regarding claim 17, the method as in claim 9 wherein the controlling the rate of piston movement is determined by sizing a thru hole 59 for the metering fluid to travel through (figs. 1-2 clearly show that hole 59 has a size).
Regarding claim 20, the method as in claim 9 wherein the relieving the gas pressure occurs while the setting tool is still located in the borehole (col. 5, lines 66-70; wherein the gas begins cooling and decreasing in pressure as soon as the setting tool is released but still before it has completely left the borehole).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 3, 11, 18, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Campbell in view of US 4535842 to Ross.
Campbell teaches that pressure is equalized by moving the piston with fluid metered through hole 59 (see claims 4 and 9 above), but it is not specifically taught that the fluid is oil, or that said metered fluid will absorb mechanical shock.
Ross teaches controlling the movement of a piston with metered fluid similar to that of Campbell, wherein it is further taught that the fluid is oil (col. 1, line 66 through col. 2, line 22; col. 8, lines 23-41), and that said metered fluid will absorb mechanical shock (col. 2, line 63 through col. 3, line 5).  It would have been obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to use oil as taught by Ross as the metering fluid of Campbell. A person of ordinary skill would have been motivated to do so, with a reasonable expectation of success, because oil was a well-known metering fluid for controlled piston movement as taught by Ross. 

Conclusion
The prior art made of record on form 892 and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHANE BOMAR whose telephone number is (571)272-7026. The examiner can normally be reached 5:30am-3:30pm EST M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on 571-272-4137. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SHANE BOMAR/
Primary Examiner
Art Unit 3674